           Case 2:19-cv-09387-DMG-GJSDISTRICT
                                       Document   1-1 Filed 10/31/19 Page 1 of 3 Page ID #:34
                                              COURT,CENTRAL DISTRICT OF CALIFORNIA
                                       UNITED STATES
                                                                       CIVIL COVER SHEET

I.(a)PLAINTIFFS (Check box if you are representing yourself(~)                       DEFENDANTS            (Check box if you are representing yourself ~)


                                                                                                                                                  C


{b) Coun     of Residence of First Li ed Plaintiff ~,~j~ ~~,,;~„~5~.~ County of Residence of First Listed Defendant j~~~~~—
(EXCEPTINU.S. PLAINTIFFG45E5)                                            ~~yF~ pN U.S. PLA/NTIFFG45FSONLY}

(c) Attorneys (Firm Name,Address and Telephone Number) If you are                    Attorneys(Firm Name,Address and Telephone Number) If you are
 representing yourself, provide the same i formation.                                representing yourself, provide the same information.
             ~~_ z~~- o~~`~                               L~s~a Gav'eo5
                                                         -► o quo ~ov+~~ °~
                                                               p~x~,~.~ we4
11. BASIS F JURISDICTION (Pla e an X in one box only.)                      III. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
                                                                                   (Place an X in otie box for plaintiff and one for defendant)
                                                                                                        PTF    D F                                         ~F 4 DEF 4
                                                                                                                        incorporated or Principal Place
    1. US. Government             ~ 3. Federal Question (U.S.                Citizen of This State      ❑ ~ ~ ~ of Business in this State                  ❑
    Plaintiff                       Government Not a Party)
                                                                             Citizen of Another State ~ 2 ~ 2 Incorporated and Principal Ptace             ❑ 5 ~ 5
                                                                                                                        of Business in Another State
    2. U.S. Government            ~4.Diversity(Indicate Citizenship          Citizen or Subject of a   ~ 3 ~ 3 Foreign Nation                              ❑ 6 ❑ 6
    Defendant                       of Parties in Item III)                  Foreign Country

IV.ORIGIN (P1ace an X in one box only.)                                                                                              e. nnuiti-
~j 1.Original         2. Removed from           3. Remanded from          ❑ 4. Reinstated or ❑ 5.Transferred from Another ~   District
                                               ~ Appellate Court              Reopened           District (Specrfy)         Litigation
P
~ ~ Proceeding       ~ State Court


V.REQUESTED IN COMPLAINT: JURY DEMAND:                              Yes ~ No            (Check "Yes" only if demanded in complaint.}

CLASS ACTION under F.R.Cv.P.23: ~Yes ~ No                                    [MONEY DEMANDED IN COMPLAINT: $                                            ~ i         ;t
                                                                                                        of cause. Do not cite jurisdictional statutes unless diversity.)
VI. CAUSE OF ACTION (cite the U.S. Civil Statute under which you are filing and write a brief statement
                                                                                                                                                                 ~ r
                                                                             r                                ~

 VII. fdATUR OF SUIT (Place an X n one bo only).
     OTHER STATUTES             CONTRACT             REAL PRQFERtY CONT.        IMMIGi~AT10T1           PRISt~N£It PETtTIQIH5           PROPERTY RIGHTS:

    375 False Claims Ad      ❑ 110 Insurance         ~ 240 Torts to Land     ~ 462 Naturalization           Habeas Corpus:         ❑ 820 Copyrights
                                                                               Application
    400 State             ~ 120 Marine               ❑ Z45 Tort Product                                ~ 463 Alien Detainee        ~ 830 Patent
    Reapportionment                                     Liability              465 Other                  510 Motions to Vacate
                                                     ~ 290 All Other Real    ~ Immigration Actions ~ Sentence                      ❑ 84(? Trademark
    410 Antitrust         ❑ 130 Miller Ad
                                                        Prope                       (
                                                                                    T                  ❑ 530  General                   SpC1AL SECURITY
    430 Banks and Banking ~ 140 Negotiable                   Tin             R~ONALPROPfR1Y            ❑  535 Death   Penalty      ~ g61  HIA (1395ffl
                            instrument
    450 Commerce/ICC         150 Recovery of           PERSONALINJURY          370 Other Fraud                    Other.'          ~ 862 Black Lung (923)
    Rates/Etc.              Overpayment &            ~ 310 Airplane
    460 Deportation         Enforcement of              315 Airplane         ❑ 371 Truth in Lending ~ 540 Mandamus/Other ❑ 963 DIWC/DIWW(405(g))
                            Judgment                 ❑ product Liability       380 Other Personal ❑ 550 Civil Rights               ~ 864 SStD Title XVI
    470 Racketeerinflu-
    enced &Corrupt Org. ~ 151 Medicare Act           ~ 320 Assault,Libel & ~ Property Damage           ❑ 555 Prison Condition      ~ g65 RSI(405(g))
                                                        Slander                3g5 Property Damage
    480 Consumer Credit         152 Recovery of         330 Fed. Em to ers'                               560  Civil Detainee
                              ❑ Defaulted5tudent     ~ Liability    p Y      ~ Product Liability       ❑ Conditions of                 FEQERALTAXSUITS
 ❑ 490 Cable/Sat TV             Loan (Exd. Vet.)                                 BANKRUPTCY               Confinement                 g70 Taxes(U.S. Plaintiff or
                                                        340 Marine                                      fpRfF.i1'UltElpENALTY ❑ Defendant)
   850 Securities/Com-         153 Recovery of                                 422 Appeal 28
   modities/Exchange                                    345 Marine Product ❑ USC 158                      625 Dru Related            871 IRS-Third Party 26 USC
                               Overpayment of        ❑ Liability                                                   9
   890 Other Statutory         Vet Benefits                                    423 Withdrawal 28 ~ ~izure of Property 21 ~ 7609
   Actions                                           ❑ 350 Motor Vehicle     ❑ USC 157                    USC 881
                               160 Stockholders'                                                       ~ 69p ether
   891 Agricultural Acts     ~ Suits                 ~ 355 Motor Vehicle         E~y~~~ry
                                                        Product Liability                                        ~~R
   893 Environmental                                                                Other Civil Rights
                               190 Other                360 Other Personal ❑ `~                           710 Fair labor Standards
   Matters                   ~ Contract              ❑ Injury                ~ 441 Voting              ❑ A~
   895 Freedom of Info.        X 95 Contract            362 Personal Injury-
   A~                        ~ Product Liability     ~ Med Malpratice        ❑ ~2 Employment           ~ 720 Labor/Mgmt.
                                                                             ~ ~3 Housing/                Relations
   896 Arbitration                                   ~  365 Personal Injury-
                             ❑ 196 Franchise            Product Liability      Accommodations          ~ 740 Railway Labor Act
                              REALPROPERTY              367 Health Care/       445 American with
    899 Admin. Procedures                                                                                 751 Family and Medical
    Ad/Review of A peal of     210 Land                 Pharmaceutical       ❑ Disabilities-           ❑ Leave Act
    Agency Decision          ~ Condemnation          ~ Personal Injury         Employment
                                                        Product Liability      446 American with          790 Other Labor
                               220 Foredowre                                                           ~  Litigation
                                                        368 Asbestos         ~ fiisabilities-0ther
    950 Constitutionatiry of   z30 Rent Lease &      ❑ personal Injury                                    ~9~ Employee Ret Inc.
    State Statutes                                                              q48 Education          ~ Security Act
                               E'ectment                Prod ct Li bill      ~

 FOR OFFKE USE ONLY:                    Case Number:
 CV-71 (10/14)                                                             CIVIL COVER SHEET                                                              Page 1 of 3
            Case 2:19-cv-09387-DMG-GJS      Document
                            UNITED STATES DISTRICT     1-1
                                                   COURT,   Filed DISTRICT
                                                         CENTRAL  10/31/19    Page 2 of 3 Page ID #:35
                                                                           OF CALIFORNIA
                                                                            CIVIL COVER SHEET


 VIII. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
 to change,in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.
QUESTION A: Was this case removed
                                                                 SPATE CASE WAS PENDING IN THE COUt+ITY OF:                                   INfTIAt DIVISIdN IN CAtD I5:
from state courtT
                Yes +~ No
                                                     Los Angeles, Ventura,Santa Barbara,or San Luis Obispo                                               Western
 + If"no,"skip to Question B. If "yes," check the
 j box to the right that applies, enter the       ❑Orange                                                                                                Southern
'corresponding division in response to
                                                                                                                                                          Eastern
   Question E, below,and continue from there. ❑Riverside or San Bernardino


 QUESTION B: IS the United States,or 6.1. Do 50%or more ofthe defendants who reside in                        YES. Your case will initially be assigned to the Southern Division.
 one of its agencies or employees,a  the district reside in Orange Co.?                                     ~ Enter "Southern" in response to Question E, below,and continue
 PLAINTIFF in this actionT                                                                                    from there.
                                     check one ofthe boxes to the right ~~
                 Yes ~ No                                                                                   ~ NO. Continue to Question B.2.

                                                 6.2. Do 5096 or more ofthe defendants who reside in          YES. Your case will initially be assigned to the Eastern Division.
 If"no,"skip to Question C. If "yes," answer     the district reside in Riverside and/or San Bernardino     ~ Enter "Eastern" in response to Question E, below,and continue
 Question 6.1, at right.                         Counties? (Consider the two counties together.)              from there.

                                                 check oneofYhe boxes to the right    _♦                          NO. Your case will initially be assigned to the Western Division.
                                                                                                                  Enter "Western" in response to Question E, below,and continue
                                                                                                                  from there.


 QUESTION C: Is the United States,or C.1. Do 50% or more of the plaintiffs who reside in the   YES. Yourcase will initially be assigned to the Southern Division.
 one of its agencies or employees,a  district reside in Orange Co.?                          ~ Enter "Southern" in response to Question E, below,and continue
 DEFENDANT in this actionT                                                                     from there.
                                     check one ofthe boxes to the righ[   ~~
                 Yes ~ No                                                                    ~ NO. Continue to Question C.2.

                                                 G2. Do 50% or more ofthe plaintiffs who reside in the   yES. Your case will initially be assigned to the Eastern Division.
 If"no,"skip to Question D. If "yes," answer     district reside in Riverside and/or San Bernardino    ~ Enter "Eastern" in response to Question E, below,and continue
 Question C.t, at right.                         Counties? (Consider the two counties together.)         from there.

                                                 check one ofrhe boxes to the right   ~~                          NO. Your case will initially be assigned to the Western Division.
                                                                                                                  Enter "Western" in response to Question E, below,and continue
                                                                                                                  from there.
                                                                                                             A.                         B.                            C.
                                                                                                                                 Riverside or San           Los Angeles,Vertitura,
QUEST10Pt Dt LoWtion of plaintiffs and defendants?                                                                                                          Santa Barbara,or San
                                                                                                   Orange County                Bernardino County
                                                                                                                                                             Luis Obispo County

 indicate the locationis) in which 50go or more of plaintiffs who reside in this district
 reside. (Check up to two boxes,or leave blank if none of these choices apply.)
 Indicate the locations) in which 5096 or more of defendants who reside in this
 district reside. (Check up to two boxes,or leave blank if none of these choices
 apply.)

                D.1. Is there at least one answer in Column AT                                              D.2. Is there at least one answer in Column BT
                                       Yes      ~ No                                                                         ~ Yes          ~ No

                    If"yes," your case will initially be assigned to the                                       If "yes,' your case will initially be assigned to the
                                SOUTHERN DIVISION.                                                                           EASTERN DIVISION.

      Enter "Southern" in response to Question E, below,and continue from there.                               Enter "Eastern" in response to Question E, below.
                         If"no," go to question D2to the right         ~~                                 If "no." your case will be assigned to the WESTERN DIVISION.
                                                                                                              Enter "Western" in response to Question E, below.               j,


QUESTION E:initial Divtsion?                                                                                             tNiTIAL DIViStON IN CACD

 Enter the initial division determined by Question A. B,C,or D above:...                                     ~~~~~~

QUESTION ~:Northern tountiQs?

 Do 50% or more of plaintiffs or defendants in this district reside in Ventura,Santa Barbara, or San Luis Obispo counties?                           ~ Yes             ~ No

  CV-71 (10/14)                                                                CIVIL COVER SHEET                                                                    Page 2of 3
              Case 2:19-cv-09387-DMG-GJS       Document
                              UNITED STATES DISTRICT      1-1
                                                     COURT,   FiledDISTRICT
                                                           CENTRAL  10/31/19    Page 3 of 3 Page ID #:36
                                                                            OF CALIFORNIA
                                                                           CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed In this court?                                                                 ~ NO                       YES

        If yes,list case number(s):

IX(b). RELATED CASES: Is this case related (as defined below)to any civil or criminal cases) previously filed in this court?
                                                                                                                       '~J NO                                          YES

        If yes, list case number(s):


        Civil cases are related when they(check all that apply):

                    A. Arise from the same or a closely related transaction, happening,or event;
                    B. Call for determination of the same or substantially related or similar questions of law and fact; or
                   C. For other reasons would entail substantial duplication of labor if heard by different judges.

        Note: That cases may involve the same patent,trademark,or copyright is not, in itself, sufficient to deem cases related.



        A civil forfeiture case and a criminal case are related when they(check all that apply):

                    A. Arise from the same or a closely related transaction, happening, or event;
                    B. Call for determination of the same or substantially related or similar questions of law and fact; or
                    C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
                    labor if heard by differentjudges.


X. SIGNATURE OF ATTORNEY
(ORSELF-REPRESENTED LITIGANT:                                                                                                      DATE: ~~~~
                                                                                                                                          Qj~~ L~

Notice to Counsel/Parties: The submission of this Civil Cover Shee is required by Local Rule 3-1. This Form N-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law,except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet(N-071 A).




Key to Statistical codes relating to Social Security Cases:

     Nature of Suit Code       Abbreviation                    Substantive Statement of Cause of Action
                                                   All claims for health insurance benefits(Medicare) under Title 18, Part A,of the Social Security Act, as amended. Also,
        861                        HIA             include claims by hospitals, skilled nursing facilities, etc.,for certification as providers of services under the program.
                                                  (42 U.S.C. 1935FF{b))

        862                       BL               All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969.(30 U.S.C.
                                                   923)
                                                   All claims filed by insured workers for disability insurance benefits under Title 2 ofthe Social Security Ad,as amended; plus
        863                        DIWC            all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405(g))

                                  DIWW             AEI claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
        863                                        amended.(42 U.S.C.405(g))

                                  SSID             All claims for supplemental security income paymenu based upon disability filed under Title 16 of the Social Security Act, as
        864                                        amended.

        865                       RSI              All claims for retirement(old age)and survivors benefits under Title 2 ofthe Social Security Act,as amended.
                                                  (42 U.S.C.405(g))




N-71 (10/14►                                                                   CML COVER SHEET                                                                    Page 3 of 3
